FILED
                           NOT FOR PUBLICATION                              DEC 22 2009

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 08-30277

             Plaintiff - Appellee,               D.C. No. 3:08-CR-00186-KI

  v.
                                                 MEMORANDUM *
JEREMY MICHAEL PACE,

             Defendant - Appellant.



                    Appeal from the United States District Court
                             for the District of Oregon
                      Garr M. King, District Judge, Presiding

                          Submitted December 9, 2009 **
                                Portland, Oregon

Before: FARRIS, D.W. NELSON and BERZON, Circuit Judges.

             Jeremy Michael Pace (“Pace”) appeals from the sentence imposed

following his guilty-plea conviction for bank fraud in violation of 18 U.S.C. §

1344(1). We have jurisdiction under 28 U.S.C. § 1291, and we affirm.


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
            The panel unanimously finds this case suitable for decision without
oral argument. See Fed. R. App. P. 34(a)(2).
      Pace contends that the district court erred in calculating his criminal history

category. At an earlier federal sentencing, the district court determined that two of

Pace’s state convictions were relevant conduct to the federal charge and therefore

did not assess any criminal history points for those convictions. Pace contends that

the district court is prohibited from assessing criminal history points for those state

convictions in the instant offense. The record reflects that the district court

properly counted the prior state offenses separately, and therefore there was no

error in calculating Pace’s criminal history with respect to the instant offense. See

U.S.S.G. § 4A1.2(a)(2) and cmt. n. 1; United States v. Marler, 527 F.3d 874, 878

n.1 (9th Cir. 2008).

      AFFIRMED.




                                           2